 1   CHRIS A. HOLLINGER (S.B. #147637)
     chollinger@omm.com
 2   O’MELVENY & MYERS LLP
     Two Embarcadero Center, 28th Floor
 3   San Francisco, California 94111-3823
     Telephone:    (415) 984 8700
 4   Facsimile:    (415) 984 8701

 5   Attorney for Defendants
     Rosemary Frieborn; Curt Ransom; Marilyn
 6   Jasper; Cassie Reeves; Katie Newman; Sherry
     Couzens; Michael Crosson; Shana Laursen;
 7
     Humane Society of the Sierra Foothills; Friends
 8   of Placer County Animal Shelter; Friends of
     Auburn/Tahoe Vista Placer County Animal
 9   Shelter; Friends of Auburn/Tahoe Vista-Placer
     County Animal Shelter, Inc.; Edward J. Fritz
10
                                UNITED STATES DISTRICT COURT
11                             EASTERN DISTRICT OF CALIFORNIA
12
     JAMES DAHLIN; KIMBERLY DAHLIN;                    Case No. 2:17-cv-02585-MCE-AC
13   TOBY TIPPETS; and MARTINA TIPPETS,
                                                       STIPULATION AND ORDER TO
14                         Plaintiffs,                 EXTEND TIME FOR ALL
                                                       DEFENDANTS TO RESPOND TO
15          v.                                         PLAINTIFFS’ FIRST AMENDED
                                                       COMPLAINT
16   ROSEMARY FRIEBORN; CURT RANSOM;
     MARILYN JASPER; CASSIE REEVES;
17   KATIE NEWMAN; SHERRY COUZENS;                     Judge: Hon. Morrison C. England, Jr.
     MICHAEL CROSSON; THOMAS SHERIFF,                  Action Filed: December 9, 2017
18   DVM; SHANA LAURSEN; HUMANE
     SOCIETY OF THE SIERRA FOOTHILLS,
19   INC., a California nonprofit corporation;
     FRIENDS OF PLACER COUNTY ANIMAL
20   SHELTER, an unincorporated association;
     FRIENDS OF AUBURN/TAHOE VISTA
21   PLACER COUNTY ANIMAL SHELTER, an
     unincorporated association; FRIENDS OF
22   AUBURN/TAHOE VISTA-PLACER
     COUNTY ANIMAL SHELTER, INC., a
23   California nonprofit corporation; Doe 1
     through Doe 125; EDWARD J. FRITZ; CITY
24   OF AUBURN; AUBURN POLICE
     DEPARTMENT; Officer DEBBIE NELSON;
25   Officer PHILLIP ISETTA; Officer ANGELA
     MCCOLLOUGH; Sergeant TUCKER HUEY;
26   Doe 126 through 150,
27                         Defendants.
28
                                                                    STIPULATION TO EXTEND TIME TO FILE
                                                                 RESPONSE TO FIRST AMENDED COMPLAINT
                                                                           CASE NO. 2:17-CV-02585-MCE-AC
 1          WHEREAS, on October 17, 2018, Plaintiffs James Dahlin, Kimberly Dahlin, Toby
 2   Tippets and Martina Tippets (collectively, the “Plaintiffs”) filed their First Amended Complaint
 3   (“FAC”) in the above-captioned matter in the United States District Court, Eastern District of
 4   California, against Defendants Rosemary Frieborn, Curt Ransom, Marilyn Jasper, Cassie Reeves,
 5   Katie Newman, Sherry Couzens, Michael Crosson, Shana Laursen, the Humane Society of the
 6   Sierra Foothills, Inc., Friends of Auburn/Tahoe Vista-Placer County Animal Shelter, Inc., Friends
 7   of Placer County Animal Shelter, Friends of Auburn/Tahoe Vista Placer County Animal Shelter,
 8   and Edward Fritz (collectively, the “Non-Municipal Defendants”), City of Auburn, Auburn Police
 9   Department, Officer Debbie Nelson, Officer Phillip Isetta, Officer Angela McCollough, and
10   Sergeant Tucker Huey (collectively, the “Municipal Defendants”), and Thomas Sheriff;
11          WHEREAS, Plaintiffs’ FAC newly named as defendants Shana Laursen, Officer Angela
12   McCollough, Sergeant Tucker Huey, and Thomas Sheriff (see Doc. 71);
13          WHEREAS, the current deadline for all Defendants, except the newly-named Defendants,
14   to respond to Plaintiffs’ FAC is November 16, 2018 (see Doc. 68);
15          WHEREAS, the deadline for all newly-named Defendants to respond to Plaintiffs’ FAC is
16   21 days from the date on which they were served with the FAC and summons (see Fed. R. Civ.
17   P. 12(a)(1)); and
18          WHEREAS, the Plaintiffs, Non-Municipal Defendants, and Municipal Defendants agree
19   that the interests of efficiency and justice will be promoted if all presently-served Defendants file
20   their responses to the FAC at the same time;
21          NOW, THEREFORE, PURSUANT TO EASTERN DISTRICT LOCAL RULE 144(A),
22   IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the Plaintiffs, the
23   Non-Municipal Defendants and Municipal Defendants that the deadline for all Defendants to file
24   their response to Plaintiffs’ FAC is extended to November 26, 2018.
25   SO STIPULATED AND AGREED.
26          //
27

28
                                                                         STIPULATION TO EXTEND TIME TO FILE
                                                     -1-              RESPONSE TO FIRST AMENDED COMPLAINT
                                                                                CASE NO. 2:17-CV-02585-MCE-AC
 1   Dated: November 15, 2018.     DENNISE HENDERSON
                                   LAW OFFICE OF DENNISE HENDERSON
 2
                                   BY:     /s/ Dennise Henderson
 3                                        (signature authorized November 15,
                                          2018)
 4
                                   Attorney for Plaintiffs
 5

 6   Dated: November 15, 2018.     CHRIS A. HOLLINGER
                                   O’MELVENY & MYERS LLP
 7
                                   By:      /s/ Chris A. Hollinger
 8                                               Chris A. Hollinger
 9                                 Attorney for Non-Municipal Defendants
10
     Dated: November 15, 2018.     SERENA M. WARNER
11                                 ANGELO, KILDAY & KILDUFF LLP
12                                 By:      /s/ Serena M. Warner
                                          (signature authorized November 15,
13                                        2018)
14                                 Attorney for Municipal Defendants
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   STIPULATION TO EXTEND TIME TO FILE
                                 -2-            RESPONSE TO FIRST AMENDED COMPLAINT
                                                          CASE NO. 2:17-CV-02585-MCE-AC
 1                                               ORDER
 2          Pursuant to the stipulation between the parties (ECF No. 77), the deadline for all
 3   Defendants to file their response to Plaintiffs’ FAC is extended to November 26, 2018.
 4          IT IS SO ORDERED.
 5   Dated: November 19, 2018
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                       STIPULATION TO EXTEND TIME TO FILE
                                                    -3-             RESPONSE TO FIRST AMENDED COMPLAINT
                                                                              CASE NO. 2:17-CV-02585-MCE-AC
